Citation Nr: 0638681	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  03-14 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel




INTRODUCTION

The veteran had active military service from September 1972 
to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Regional Office (RO) that denied the veteran's claim on 
appeal.

By a decision dated July 8, 2005, the Board denied the issue 
on appeal.  The veteran appealed that determination to the 
United States Court of Appeals for Veterans Claims (Court).  
By an Order dated August 24, 2006, the Court granted a joint 
motion (requesting, in pertinent part, that the July 8, 2005 
Board decision be vacated) to remand this appeal to the 
Board.  This Order served to vacate the July 8, 2005 Board 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that subsequent to the Board's July 2005 
decision, the Court decided the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), and discussed in detail 
VA's duty to provide examinations for veterans pursuing 
service connection claims.  The joint motion in the present 
appeal noted that the Board "must undertake the four-step 
McLendon analysis and determine whether the appellant is 
entitled to a VA examination or opinion."  The Board will 
now proceed to undertake the McLendon analysis.

The joint motion noted (pages 3-4) that step one requires the 
Board to determine whether there is evidence of a current 
disability, whether the June 2003 PTSD diagnosis is evidence 
of a current disability, and whether any other relevant 
evidence is competent evidence of a current disability.  The 
Board finds that the June 2003 PTSD diagnosis, as well as the 
private October 1999 psychiatric report, are evidences of 
current PTSD disability.  VA letters dated in December 2005 
also suggest that the veteran has PTSD.

As for step two, the Board must determine (joint motion, page 
4) whether the evidence establishes that the claimant 
suffered an in-service event, injury, or disease, whether the 
veteran's claimed in-service stressors satisfy this element, 
and whether any other evidence satisfies this step.  The 
veteran's primary stressor is essentially that he was deeply 
worried and scared that he would be sent to Vietnam.  The 
Board here finds that this circumstance of awaiting orders to 
go to Vietnam establishes that the veteran suffered an in-
service event; the Board finds no other such evidence.

As for step three, the Board must determine (joint motion, 
page 4) whether evidence indicates that a disability may be 
associated with the veteran's service.  As this requirement 
is met by a low threshold, the Board finds that the June 2003 
VA record does "indicate" that the veteran's service "may" 
be associated with his military service.  As the October 1999 
PTSD private psychiatric diagnosis appears to be based on the 
assumption that the veteran was a Vietnam veteran (as opposed 
to being a Vietnam era veteran), the Board finds that the 
October 1999 record, as well as the other evidence of record, 
does not show that the veteran's PTSD may be associated with 
this military service.

If the first three McLendon elements are satisfied, the Board 
must determine whether there is sufficient competent medical 
evidence on file to make a decision on the claim (joint 
motion, page 4).  While the veteran has undergone VA and 
private examinations, the Board observes that there does not 
appear to be any examination that addresses whether PTSD is 
related to the two stressors (anxiety over being sent to 
Vietnam and "all but two of his friends from basic training 
died in Vietnam") asserted by the veteran.  Accordingly, as 
the nature and etiology of the PTSD is unresolved, an 
examination is necessary prior to final appellate review.

Further, the record does not establish that the alleged 
stressor of "all but two of his friends from basic training 
died in Vietnam" has been deemed verified by VA.  

Accordingly, this case is REMANDED for the following:

1.  Contact the veteran and request that 
he provide the dates and location of his 
basic training, and the names, unit, and 
date of death and/or dates of service in 
Vietnam, of his friends from basic 
training who died in Vietnam.   

2.  If the above requested information is 
provided by the veteran, take appropriate 
action to attempt to verify the alleged 
stressor of his friends from basic 
training having died in Vietnam.  
Documentation of all efforts in this 
regard, including contact with the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) should be included in the 
claims folder.  Notation should be made 
in the claims folder as to whether the 
alleged stressor, of his friends from 
basic training having died in Vietnam, is 
deemed verified by VA.

3.  The RO should arrange for the veteran 
to be scheduled for a VA psychiatric 
examination.  Following examination of 
the veteran and review of the claims 
file, the examiner should provide an 
opinion as to whether the veteran has 
PTSD, and, if so, whether PTSD is based 
upon the deemed verified stressor of 
having waited for orders to ship to 
Vietnam.  Only if deemed verified by VA, 
should the alleged stressor of having 
"all but two of his friends from basic 
training" die in Vietnam be considered 
as a basis for the PTSD diagnosis.  The 
claims file must be reviewed by the 
examiner, and only the aforementioned 
stressors may be considered, where 
appropriate as outlined above, in 
determining whether the veteran has PTSD 
related to his service.  The examiner 
should explain the rationale for any 
opinion given.

4.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





